Citation Nr: 1130334	
Decision Date: 08/16/11    Archive Date: 08/29/11	

DOCKET NO.  08-30 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a chronic acquired psychiatric disability, to include schizophrenia



WITNESSES AT HEARING ON APPEAL

The appellant and his daughter



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The Veteran had periods of active service from February 1970 to October 1971 and from June 1975 to March 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the VARO in Cleveland, Ohio, that denied the Veteran's claim for service connection for undifferentiated schizophrenia because evidence submitted was not new and material.

In February 2011, the Veteran and his daughter testified before the undersigned Acting Veterans Law Judge at the Cleveland RO.  A copy of the transcript is associated with the claims folder.  At that time additional evidence was submitted.  However, a signed waiver of consideration by the agency of original jurisdiction did not accompany the additional evidence.  However, since the additional evidence consisting primarily of a statement from the Veteran's wife is sufficient to reopen the claim, the Board finds there is no prejudice involved because the decision set forth below is favorable.  Accordingly, appellate review may proceed at this time without prejudice to the Veteran. Bernard v. Brown, 4 Vet. App. 384 (1993).  

As noted above, the decision set forth below grants the application to reopen a claim for service connection for a chronic acquired psychiatric disorder.  The underlying issue for service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  

After the hearing, the Veteran raised the issue of entitlement to service connection for a disability involving the right lower extremity (Transcript, p. 14).  This issue has not been developed or certified for the Board's review at this time.  The issue is REFERRED to the RO for appropriate consideration.



FINDINGS OF FACT

1.  Service connection for schizophrenia was denied by rating decision dated in August 1974.  The Veteran was informed of the determination and of his right to appeal.  He did not appeal within one year of the date of notification in September 1974. 

2.  Service connection for schizophrenia was denied by rating decision dated in October 1978.  The Veteran was informed of the determination and of his right to appeal.  He did not appeal within one year of the date of notification in October 1978. 

3.  By rating decision dated in December 2003, service connection for schizophrenia was again denied.  The Veteran was informed of the determination by communication dated in January 2004 and of his right to appeal.  He did not appeal within one year of date of notification.  

4.  The Veteran filed a claim to reopen the issue of service connection for schizophrenia in August 2007.  Evidence added to the record since the 2003 decision is neither cumulative nor redundant of previously reviewed evidence, and relates to previously unestablished facts.


CONCLUSIONS OF LAW

1.  The August 1974, October 1978 and December 2003 rating decisions denying service connection for schizophrenia are final.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).  

2.  Evidence received since the December 2003 rating decision is new and material, and the claim of entitlement to service connection for a psychiatric disorder, to include schizophrenia, is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) imposes obligations on VA in terms of its duties to notify and assist claimants in developing claims for VA benefits.  As the disposition herein reached is favorable to the Veteran to the extent this claim is reopened, the need to discuss VA's efforts to comply with the VCAA is not necessary at this time.  No prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384 393 (1993).  

Application to Reopen

When the RO has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105.  If a notice of disagreement is not filed within the prescribed period, the action or determination shall become final and the claim will not thereafter be reopened or allowed except as may be provided by regulations not inconsistent with this title.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.1103 (2010).

Under the pertinent law and regulations, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  The United States Court of Appeals for Veterans Claims (Court) has held that when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the contents of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

For claims filed on or after August 29, 2001, as in this case, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence not, by itself, or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

Additionally, the recent case of Shade v. Shinseki, 24 Vet. App. 110 (2010) explained that the phrase "raises a reasonable possibility of substantiating a claim" is not a third part of new and material evidence standard.  The Court indicated the phrase must be viewed as "enabling" reopening, rather than "precluding".  Id.  

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 (1992).

Factual Background and Analysis

A review of the record reveals that by rating decisions dated in August 1974 and October 1978, service connection for schizophrenia was denied.  It was reflected that during the Veteran's first period of service, the service records were without reference to complaints or findings indicative of the presence of a psychiatric disorder.  

In April 1974, prior to entering his second period of service, the Veteran was hospitalized for psychiatric treatment and evaluation.  The family said on admission that the Veteran had been behaving very irregularly during the previous week prior to admission.  The Veteran responded to therapy and medication and was discharged later in April 1974.  His diagnosis was paranoid schizophrenia, in remission.

The Veteran was again hospitalized by VA from July to August 1974 to continue treatment and evaluation of his schizophrenia.  He again responded to various forms of therapy and was discharged in August 1974, to be followed on an out-patient basis.  He was given a diagnosis of schizophrenic reaction, paranoid type in remission.  

At the time of reenlistment examination in June 1975, the Veteran did not refer to any history of mental illness.

In January 1977 the Veteran was seen for a complaint of abdominal distress and of having problems in his unit and difficulty sleeping.  He was given an assessment of situational anxiety.  He was described as nervous due to problems in his unit where he thought he was being poorly treated.  An impression was made of anxiety neurosis with viral diarrhea.  

In January 1978 the Veteran was hospitalized for psychiatric purposes at a service department facility.  He was referred to another service department facility for determination of his duty status.  The evaluation resulted in a diagnosis of a severe acute schizophrenic episode.  The predisposition was described as undetermined.  

Medical board proceedings in February 1978 resulted in a diagnosis of severe, chronic, undifferentiated schizophrenia, with acute exacerbation, in partial remission.  Manifestations included loose associations, tangentiality, confusion, poor concentration, racing thoughts, flattened affect, concreteness, and severely impaired insight and judgment.  The stress was described as mild and notation was made of routine military duty.  It was noted there was a severe predisposition, that being a previous history of two civilian hospitalizations during which he received treatment with antipsychotic medication.  It was the opinion of the medical board that the schizophrenia had existed prior to service and had not been aggravated therein.  

The rating decision reflected a review of the medical evidence of record did not indicate any aggravation of what was determined to be preexisting schizophrenia.  It was stated that the single recorded episode of treatment and evaluation for psychotic purposes in January 1977 and the recent admission were considered acute exacerbations of the preexisting mental disorder.

(The Board notes that service connection for a psychosis was granted for purposes of VA hospital, nursing home, domiciliary, and medical care under the former 38 U.S.C.A. § 602 (currently 38 U.S.C.A. § 1702), so the claim essentially is one of service connection for a chronic acquired psychiatric disorder for compensation (monetary) purposes.)

The evidence of record before the RO at the time of the September 2003 decision included private hospital records dated in 1995, private medical records, dated from 2001 to 2003, and an August 2003 statement from P.A.B., M.D.  It was determined that the evidence only concerned recent treatment, and did not address the issue of actual incurrence of schizophrenia during the Veteran's military service or with the question of aggravation by his active service.  The Board notes that the communication from the private physician, dated in August 2003, reflected that he had no records pertaining to the Veteran.  It was indicated that reference might be made to the Reid Hospital with regard to any records pertaining to the Veteran.  The 1995 medical records pertained primarily to treatment and evaluation for the Veteran following involvement in a vehicular accident.  The treatment records referred to a long history of schizophrenia.  

In August 2007, VA received a request from the Veteran to reopen his claim for service connection for schizophrenia.  Since the time of the 2003 decision, evidentiary submissions had included reports of periods of VA hospitalization of the Veteran on periodic occasions in the 2000's.  The Veteran referred primarily to medical facilities where he was receiving treatment for his schizophrenia.  

The evidence also includes an undated statement from the Veteran's ex-wife that was submitted at the hearing in February 2011.  She stated that she and the Veteran were married for 31 years and during that time she had watched him struggle.  She recalled taking the Veteran to the Veterans medical facility in Dayton in 1974.  She stated that she and her husband disclosed to a recruiter that the Veteran had been hospitalized in 1974 and the recruiter told them that if it was a VA Hospital, the records would be checked out to make sure there was no problem since the Veteran required a certain level of security clearance to work in a communications center.  She asserts that they were called later in the week and were told that everything was "a go and gave us a date for James physical examination and after that, his swearing in."  She further went on to say that when the Veteran rotated back to the United States after service in Germany, he began to experience episodes of confusion, paranoia, fear and panic while leaving Ohio when she took him to Wright-Patterson Air Force Base in January 1978.  She recalled that the doctor indicated the Veteran appeared to be displaying beginning signs of paranoid schizophrenia and stated the Veteran was experiencing a bad episode and needed hospitalization.  She stated that she had the Veteran hospitalized because she went to another hospital to deliver their second child.  She recalled that the Veteran was then flown to Fort Sam Houston in Texas and was a patient there until March 1978 when he was discharged.  She asserted that "he became ill while on active duty in the United States Army, and was never diagnosed until 1978 when he was hospitalized in January."

The Board has carefully reviewed the statement from the Veteran's ex-wife and the testimony from the Veteran himself at the hearing in January 2011.  The Board finds that this evidence constitutes new and material evidence sufficient to reopen the claim for service connection for a chronic acquired psychiatric disorder, to include schizophrenia.  The Board notes that at the hearing itself the Veteran himself testified in response to a question as to whether any treating physician, either VA or private, had ever indicated that his schizophrenia began in service, was aggravated by service, made a positive response.  (Transcript, p.7).  However, he did not identify the physician.

The credibility of the Veteran's testimony and his lay statement must be presumed for the purpose of determining the newness and materiality of the evidence per Justus, 3 Vet. App. at 510.  These statements from the Veteran and his wife constitute evidence that is material because they tend to establish an unestablished fact, namely, that the Veteran's schizophrenia is attributable to his active service.  

The recent evidentiary submissions, when viewed in the context of the prior denials, cure the evidentiary defects.  Therefore, the application to reopen the claim for service connection for a chronic acquired psychiatric disorder, namely, schizophrenia, is granted.  The reopened claim for entitlement to service connection for a chronic acquired psychiatric disorder, to include schizophrenia, is the subject of the REMAND below.  


ORDER

New and material evidence having been submitted, the claim for service connection for a psychiatric disorder is reopened.  To this extent and to this extent only, the appeal is granted. 


REMAND

In view of the favorable decision above and VA's duty to assist, this case is REMANDED to the RO.  

As an initial matter, the Board notes that the claim should be recharacterized as a single claim for service connection for a chronic acquired psychiatric disorder, to include schizophrenia.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court stated the scope of a mental health disability claim includes any mental disability that may recently be encompassed by the claim and a description of the claim, reported symptoms, and other information of record.

The record also reflects the Veteran is in receipt of Social Security Administration disability benefits.  The Veteran indicated that these benefits are based in part on his primarily on his psychiatric disability.  However, complete copies of the medical records upon which any disability decision was based, as well as any agency decision with the associated List of Exhibits, have not been made part of the claims file. VA's duty to assist extends to obtaining records from the Social Security Administration. 38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159(c)(2).

As noted above, the Veteran gave testimony that a physician had told him that his schizophrenia either began in service or was aggravated by his service.  However, he did not provide the physician's name.  (Transcript. P.7).  He should be asked to do so and appropriate steps to be taken to obtain a statement from the individual named as to his or her recollections of making such a statement.  

Finally, there is evidence of a current disability of schizophrenia as reflected in VA outpatient treatment records, the Veteran and his spouse have provided lay testimony of increased symptoms during service and specifically testified that the condition was aggravated by the Veteran's second period of service.  As such, the Veteran has met the criteria of 38 C.F.R. § 3.159 and a VA examination should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

A review of the claim discloses that further development is warranted.  

1.  The RO/AMC shall attempt to obtain additional documents concerning the Veteran's Social Security Administration (SSA) benefits; specifically, any List of Exhibits associated with the SSA's decision, including copies of all of the medical records concerning the Veteran's claims on appeal.

All efforts to obtain these records, and the responses received, must be documented in the claims file, and must continue until it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile. If any records are unavailable, the Veteran should be notified of such in accordance with 38 C.F.R. § 3.159(e).

2.  The Veteran should also be requested to provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his psychiatric disorder since his second period of active service.  After the Veteran has signed the appropriate releases, records should be obtained and associated with his claims folder.  

More specifically, appropriate efforts should be taken to obtain copies of treatment records from a Dr. Ferguson in Eden, Ohio, and any current records from Dr. Pravesh Patel at the Richmond Outpatient Clinic affiliated with the VA Medical Center in Dayton, Ohio.  Additionally, the RO/AMC should specifically request the name and address of the physician who advised the Veteran his condition had been aggravated by service and associate these records with the claims file.

All efforts to obtain these records, and the responses received, must be documented in the claims file. If any records are unavailable, the Veteran should be notified of such in accordance with 38 C.F.R. § 3.159(e).

3.  Thereafter, the Veteran should be scheduled for an examination by an appropriate physician for the purpose of ascertaining whether he has an acquired psychiatric disorder related to his military service.  The claims file must be made available to the examiner for review.  

It would be helpful if the physician would use the following language, as may be appropriate:  "more likely than not (meaning likelihood greater than 50 percent); "at least as likely as not (meaning likelihood of at least 50 percent); or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as to find against it.  The examiner's opinion should include a statement as to the following:

(a)  Is it at least as likely as not (50 percent or greater) that any diagnosed psychiatric disability, including but not limited to schizophrenia, was incurred or aggravated during the first period of service (February 1970 to October 1971)?

(b)  Is it at least as likely as not (50 percent or greater) that any diagnosed psychiatric disability other than schizophrenia, was incurred or aggravated during the second period of service (June 1975 to March 1978)?

(c)  Is it at least as likely as not (50 percent or greater) that the schizophrenic reaction noted in 1974 was aggravated beyond the normal course of the condition by the second period of service (June 1975 to March 1978)?  If the opinion is that service aggravated the schizophrenic reaction, the examiner should specify, so far as possible, the baseline level of severity of schizophrenia prior to aggravation and the degree of disability (pathology/impairment) resulting from such aggravation.  

A complete rationale for any opinion expressed shall be provided.  If a conclusion cannot be reached without resort to speculation, the examiner should so indicate in the prepared examination report and provide specific reasons why.  

4.  After ensuring compliance with the above development, as well as with any other notice and development action required by law, VA should review the claim.  If the claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be given an opportunity to respond, before the case is returned to the Board.  


By this REMAND, the Board intimates no opinion as to any final outcome warranted.  No action is required by the Veteran unless otherwise notified by VA.  However, he is placed on notice that pursuant to the provisions of 38 C.F.R. § 3.655 (2010), failure to cooperate by not providing more specific information with regard to mental health care professionals who have treated him or by attending a requested VA examination may result in an adverse determination.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See the Veterans Benefits Act of 2003, Pub. L. No. 108-183, 707 (1), (b), Stat. 2651 (2003) (to be codified at 38 U.S.C.A. § 38 U.S.C.A. § 5109B, 7112).  


	                        ____________________________________________
	HOLLY SEESEL
	Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


